Citation Nr: 1739136	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  14-30 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for scars, healed, forehead, with depressed area.

2.  Entitlement to a disability rating in excess of 30 percent for headaches, posttraumatic.

3.  Entitlement to a disability rating in excess of 10 percent for left sided sensory loss, residuals of cerebrovascular accident.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to April 1958.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  During that hearing, he waived RO review of all new evidence.

In April 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for headaches, posttraumatic, and left sided sensory loss, residuals of cerebrovascular accident, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At no point during the appeal has the Veteran's scar been characterized by visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.



CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 30 percent for scars, healed, forehead, with depressed area, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.118, Diagnostic Code (DC) 7800 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In this case, a VCAA notice letter was sent to the Veteran in September 2012.  The Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.  The claims file contains STRs, VA medical evidence, and the Veteran's contentions and testimony.  Furthermore, the Veteran was provided VA examinations in October 2012 and January 2016.  The Veteran and his representative have not contended that the examinations were inadequate.  Thus, the duties to notify and assist have been met.

The Board also notes that, although additional evidence has been received into the claims file since the March 2016 Supplemental Statement of the Case, this evidence does not bear directly on the claim decided herein, and a further Supplemental Statement of the Case is not required.  




II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the travel board hearing, the VLJ noted the elements of the claim that were lacking to substantiate the claim for an increased rating.  The Veteran was assisted at the hearing by an accredited representative.

The representative and the VLJ asked questions to ascertain the extent of the severity of the Veteran's service-connected scar.  They also asked questions to draw out the current state and symptoms of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2016).

III.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2016).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

IV.  Analysis

The Veteran contends that his scars, healed, forehead, with depressed area, warrants a disability rating in excess of 30 percent.  Based on the analysis, below, the Board determines that the preponderance of the evidence is against the Veteran's increased rating claim, and a disability rating of 50 percent is not warranted.

The Veteran's scars are rated as 30 percent disabling, effective March 20, 2002, under 38 C.F.R. § 4.118, DC, 7800 (2016), which contemplates the Schedule of Ratings for Skin.  

Under Diagnostic Code 7800 for burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck, the minimum 10 percent disability rating is warranted for one characteristic of disfigurement.  A 30 percent disability rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, (lips)), or; with two or three characteristics of disfigurement.  A 50 percent disability rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, (lips)), or; with four or five characteristics of disfigurement.  The maximum 80 percent disability rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, (lips)), or; with six or more characteristics of disfigurement.  Id.

Under DC 7800, Note (1) states that the eight characteristics of disfigurement, for purposes of evaluation under § 4.118 are: scars 5 or more inches (13 or more cm.) in length, scar at least one-quarter inch (0.6 cm) wide at widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.), skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.), underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.), and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.  

Note (2) instructs that tissue loss of the auricle should be rated under DC 6207 (loss of auricle) and anatomical loss of the eye under DC 6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), as appropriate.  Id.

Note (3) states that unretouched color photographs should be taken into consideration when evaluating under these criteria.  Id.  

Note (4) instructs to separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Id.

Note (5) states that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  Id.  

In an October 2012 VA examination report for scars, the examiner noted that the Veteran had one or more scars.  He had no scars on the trunk or extremities.  The Veteran had one scar or disfigurement on his head, face, or neck.  The scar was not painful or unstable, and was not as a result of burns.  The scar was located on the Veteran's forehead and was approximately 3.7cm x 0.1cm with minimal depression noted.  The scar had surface contour depression on palpation, but there was no abnormal pigmentation or texture, gross distortion or asymmetry of facial features, or visible or palpable tissue loss.  The examiner noted that the scar did not result in limitation of function and did not impact the Veteran's ability to work.  

In a January 2016 VA examination report for scars, the examiner noted that the Veteran had one scar on his head.  The Veteran denied any problems or treatment for his scar.  According to the examination report, the Veteran's scar on his head was not painful or unstable and was not due to burns.  The scar was located on the Veteran's mid-forehead and measured 3.5cm x 0.1cm.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  Additionally, there was no abnormal pigmentation or texture of the head, face, or neck, gross distortion or asymmetry of facial features, or visible or palpable tissue loss.  The Veteran's scar did not result in limitation of function.  The VA examiner remarked that the scar was barely visible and was situated in the normal folds of the Veteran's forehead.  

In his April 2017 hearing, the Veteran testified that his scar was still giving him problems.  He noted that it caused a depression in his forehead and that doctors were unable to do anything about it because it was too close to his brain.  The Veteran testified that his brain rubbed against his scar, and as a result, he had dizzy spells and headaches.  He noted that his scar was tender and he had to loosely wear a cap because he could not handle it coming into contact with his scar.

Based on the above analysis, the probative medical evidence indicates that a disability rating of 50 percent for scars, healed, forehead, with depressed area, is not warranted.  38 C.F.R. § 4.118, DC 7800 (2016).  At no time has the Veteran's scar been characterized by visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  Id.  Rather, affording the Veteran the benefit of the doubt, his scar more nearly approximates a 30 percent disability rating for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features.  Id.   Thus, the criteria for a rating in excess of 30 percent have not been met.


Further considerations

The Board has not overlooked the Veteran's statements and testimony with regard to the severity of his scar.  He is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that his reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that a layperson such as the Veteran is competent of determining the current nature, extent, and severity of his for scars, healed, forehead, with depressed area, in the absence of specialized medical training, which in this case he has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2016); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  

As such, the objective medical findings and opinions provided by the October 2012 and January 2016 VA examination reports have been accorded greater probative weight in determining the appropriate rating for the Veteran's service-connected disability.  The Board has reached this conclusion because the examiners reviewed the claims file, made repeated references to pertinent past records and statements, and provided detailed rationale.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Additionally, the Board notes that the Veteran was granted a total disability evaluation based on individual unemployability, due to service-connected disabilities, in a December 2016 rating decision.




ORDER

Entitlement to a disability rating in excess of 30 percent for scars, healed, forehead, with depressed area, is denied.


REMAND

Concerning the claim for a disability rating in excess of 30 percent for headaches, posttraumatic, in a January 2016 VA examination report, the examiner noted that the Veteran's headaches were characterized by prostrating attacks.  The examiner further reported that the Veteran's headaches were not characterized by very prostrating and prolonged attacks, productive of severe economic inadaptability.  However, the examiner noted that the Veteran's migraines recurred daily with prostrating attacks weekly.  The Board notes that in the January 2016 VA examination report, the examiner failed to fully complete the form and just wrote "see past history" in multiple places, referring back to examination reports from 2006 and 2007, over ten years ago.

Additionally, in his April 2017 hearing, the Veteran testified that he had migraine headaches constantly, every day.  He noted that his headaches caused his head to throb and prevented him from driving.  The Veteran testified that his headache medication caused him to lie down and that it knocked him out.  A new VA examination is necessary to determine the current severity of the Veteran's migraines, and whether they can be characterized as very frequent completely prostrating with prolonged attacks productive of severe economic adaptability.

Concerning the claim for a disability rating in excess of 10 percent for left sided sensory loss, residuals of cerebrovascular accident, the Board notes that October 2012 and January 2016 VA examination reports characterized the Veteran's thrombosis as causing decreased temperature and vibration sense on his left side.  In his April 2017 hearing, the Veteran further testified that he experiences dizziness.  A new VA examination is necessary to determine what residuals the Veteran experienced as a result of his brain vessel thrombosis.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his service-connected migraines and residuals of a cerebrovascular accident.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  

If, after making reasonable efforts to obtain named records, the AOJ is unable to secure same, notify the Veteran and his representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his representative an opportunity to respond.

2. After the above has been completed, schedule the Veteran for an appropriate VA medical examination to address the current nature, extent, and severity of his service-connected headaches, posttraumatic.  The entire claims folder including this remand should be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings should be reported in detail.  The Board specifically notes that the examiner cannot write "see past history" as an answer, and all sections should be filled out in detail.  

The examiner is asked to:

a. Determine the frequency of any prostrating attacks.  The VA examiner should also note whether the Veteran experiences prostrating and prolonged attacks productive of severe economic inadaptability.  In determining this, the examiner should take into account the Veteran's April 2017 testimony that he has migraines daily and that his medication causes him to lie down.

b. Determine the effect of the Veteran's headaches on his activities of daily living and his ability to perform occupational tasks in a work like setting (regardless as to whether the Veteran is not presently employed).

3. Schedule the Veteran for an appropriate VA examination to address the current nature, extent, and severity of his service-connected residuals of a cerebrovascular accident.  The entire claims folder including this remand should be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings should be reported in detail.  The Board specifically notes that the examiner cannot write "see past history" as an answer and all sections should be filled out in detail.  

The neurologist should determine whether the Veteran has, and to what extent, any clinically identifiable or ascertainable neurological residuals due to his service-connected blood vessel thrombosis for the purpose of distinguishing, for rating purposes, any such residuals from his other service-connected disabilities.

4. After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


